Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 13 November 1775
From: Baldwin, Loammi
To: Washington, George



Chelsea [Mass.] Novr 13th 1775 Munday morning
May it please your Excellency

Agreable to your direction I have ordered all the Stocks drove back from where they were exposed, in Chelsea Pulling & Shirley Point, The Inhabitants of the Points have been to me with there complaints and very much lament there hard fortune and beg that your Excellency would permit them to take

one pair of working oxen to a famaly and a few Milch cows, the other Cattle & Sheep they say they cannot provide for and are reduced to the necessaty of selling them for what they will fetch and they beg that they may have the Priviledg of Killing & Supplying the Troops themselves with the Stock that is now fitt to kill and think it would be as will for the Public since the Charge of Transport will be Saved[.] there are about 79 horn Cattle & 428 Sheep[.] they think the chief of the Sheep will do to kill & about 10 or 12 of the horn Cattle without further fatting.
I beg that your Excellency would give me som direction in this affair as the Cattle are drove back & have nothing to eat.
Nothing Remarkable has transpired Since the last from your Excellencys most obediant & Very Humbe Servnt

Loammi Baldwin L. Col.

